Citation Nr: 0529539	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  97-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, in which service connection for PTSD 
was denied.

In October 2002 the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2003 Order, the Court vacated 
the Board's October 2002 decision for the Board to consider 
previously untranslated Spanish documents.

A Board decision dated July 2004 was again vacated and 
remanded to the Board by a May 2005 Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2005, the Court vacated and remanded a July 2004 Board 
decision which denied the veteran service connection for 
PTSD.  This decision was based on a May 2005 joint motion for 
remand, the Board decision was found to contain inadequate 
reasons and bases for its decision, and specifically did not 
account for a May 1985 diagnosis of PTSD by a VA physician.

The United States Armed Services Center for Research of Unit 
Records (USASCRUR), has been unable to verify the existence 
of the veteran's alleged stressors with the information he 
has provided.  A July 1994 VA examination by a board of 
psychiatrists concluded that the veteran had an anxiety 
disorder.  It cited to evidence in the claims folder, but did 
not reconcile its findings with the May 1985 report by the VA 
physician.

As such, the veteran should be provided with another VA 
examination in order to clarify the diagnosis of any 
psychiatric disability that is present.

Accordingly, this claim is remanded for the following 
development:

1.	A VA psychiatric examination should be 
accomplished in order to determine the 
nature and extent of the veteran's 
disability.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner for review 
prior to the examination, including 
the records from the USASCRUR.  The 
examiner should indicate whether the 
veteran has PTSD.  The examiner should 
reconcile any conclusions with the 
clinical data of record and 
specifically with the May 1985 and 
July 1994 VA medical reports.  If PTSD 
is found, the examiner should also 
specify the stressor(s) that are re-
experienced by the veteran.  Specific 
reasons should be given for this 
opinion. 

2.	After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO should review this 
claim on appeal in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  The RO must 
review this claim on the merits, and 
provide adequate reasons and bases for 
its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  If this claim continues 
to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

